E. BRYAN WILSON
Acting United States Attorney

RYAN D. TANSEY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99709
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: Ryan.Tansey@usdoj.gov

Attorneys for Plaintiff



                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,             )   No.   4:21-cr-00014-RRB-SAO
                                           )
                          Plaintiff,       )   COUNT 1:
                                           )   POSSESSION OF A CONTROLLED
           vs.                             )   SUBSTANCE WITH INTENT TO
                                           )   DISTRIBUTE
     YAUNA MARIE TAYLOR,                   )     Vio. of 21 U.S.C. § 841(a)(1),
                                           )   (b)(1)(B)
                          Defendant.       )


                                       INDICTMENT

        The Grand Jury charges that:

//

//

//

//

//
                                       COUNT 1

      On or about April 1, 2021, within the District of Alaska, the defendant, YAUNA

MARIE TAYLOR, did knowingly and intentionally possess with intent to distribute a

controlled substance, to wit: 100 grams or more of heroin.

      All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B).

      A TRUE BILL.


                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ Kyle Reardon for
RYAN D. TANSEY
Assistant U.S. Attorney
United States of America




s/ E. Bryan Wilson
E. BRYAN WILSON
Acting United States Attorney
United States of America



DATE:        4/28/2021




                                       Page 2 of 2
